ESTOPINAL, J.
This is a suit for possession of property on the ground that the lessee has violated the terms and conditions of the lease in not maintaining the property in good condition and repair.
Plaintiff in her petition complains of the disordered and decayed conditions of the buildings all the way from rotten sills to leaky gutters.
Without going into the evidence in detail, the testimony as well as the declarations in the lease shows that the building, though an old one, was in fair condition at the time of the execution of the lease five years ago.
The complaints embodied in the lessor’s written notices to the lessee, the testimony of the architect who made the investigation of the premises, and the testimony of the defendant himself as to the present condition of the property, carry the conviction that the repairs have not been made in the manner and to the degree required by the obligations of the lease.
The judgment appealed from is erroneous and accordingly it is ordered, adjudged and decreed that the judgment of the district court be avoided, set aside and reversed, and it is now ordered that there be judgment in favor of plaintiff and against the defendant, ordering defendant to vacate the premises and deliver same to plaintiff, and the lease in controversy is hereby annulled.at defendant’s costs in both courts.